        Case 16-70098-JAD                       Doc 80
     Fill in this information to identify the case:
                                                              Filed 04/07/21 Entered 04/07/21 12:02:48                     Desc Main
                                                              Document Page 1 of 6
     Debtor 1              PAMELA EILEEN YOHN


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-70098JAD




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  LSF9 MASTER PARTICIPATION TRUST                                                  7

 Last 4 digits of any number you use to identify the debtor's account                         6   9   6   6

 Property Address:                             315 HARKER RD
                                               EAST FREEDOM PA 16637




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $    28,283.12

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $    28,283.12

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $    11,045.67

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $    11,045.67
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $    39,328.79


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $831.79
         The next postpetition payment is due on                 4 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-70098-JAD                Doc 80    Filed 04/07/21 Entered 04/07/21 12:02:48                                Desc Main
                                               Document Page 2 of 6



Debtor 1     PAMELA EILEEN YOHN                                               Case number   (if known)   16-70098JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   04/07/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 16-70098-JAD             Doc 80   Filed 04/07/21 Entered 04/07/21 12:02:48                             Desc Main
                                           Document Page 3 of 6



Debtor 1     PAMELA EILEEN YOHN                                        Case number   (if known)   16-70098JAD
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                              Amount
MORTGAGE ARR. (Part 2 (b))
01/27/2017   1027921    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              349.40
02/24/2017   1031334    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              487.51
03/28/2017   1034773    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              487.14
04/21/2017   1038064    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              440.11
05/25/2017   1041343    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.80
06/27/2017   1044726    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.49
07/25/2017   1048045    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.16
08/25/2017   1051381    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            1,008.98
09/26/2017   1054709    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              450.26
10/25/2017   1058068    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              440.56
11/21/2017   1061341    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              440.25
12/21/2017   1064623    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.91
01/25/2018   1068062    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              997.12
02/23/2018   1071236    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.26
03/28/2018   1074431    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              438.93
04/24/2018   1077668    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.75
05/25/2018   1080928    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.42
06/22/2018   1084075    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              439.09
07/26/2018   1087290    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              994.31
08/28/2018   1090504    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              438.40
09/25/2018   1093636    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              354.52
10/29/2018   1096885    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              349.61
11/27/2018   1100023    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              349.38
12/21/2018   1103128    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              349.16
01/25/2019   1106335    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              741.62
02/25/2019   1109586    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              325.57
03/25/2019   1112879    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              325.37
04/26/2019   1116172    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              740.25
06/25/2019   1122968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              658.42
07/29/2019   1126413    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              340.45
08/27/2019   1129882    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              340.23
09/24/2019   1133191    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              381.39
10/24/2019   1136519    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              339.72
11/25/2019   1139988    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              339.73
12/23/2019   1143368    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              339.72
01/28/2020   1146826    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              771.70
02/25/2020   1150351    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              341.52
03/23/2020   1153834    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              341.53
04/27/2020   1157294    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              341.53
07/29/2020   1166891    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              141.98
08/25/2020   1169968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            3,063.69
11/24/2020   1179217    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              203.53
12/21/2020   1182171    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            5,073.74
01/25/2021   1185135    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              531.77
02/22/2021   1188261    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              708.14
                                                                                                                     28,283.12

Post Petition Claim (1305) (Part 2 (d))
04/21/2017   1038064    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.70
05/25/2017   1041343    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.67
06/27/2017   1044726    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.64
11/21/2017   1061341    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             301.23
12/21/2017   1064623    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.68
01/25/2018   1068062    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             108.08
02/23/2018   1071236    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.61
03/28/2018   1074431    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.58
04/24/2018   1077668    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.67
05/25/2018   1080928    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.63
06/22/2018   1084075    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.59
07/26/2018   1087290    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                             107.77
08/28/2018   1090504    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              47.52
09/25/2018   1093636    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              38.43
10/29/2018   1096885    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              37.89

Form 4100N                                  Notice of Final Cure Payment                                                page 3
    Case 16-70098-JAD             Doc 80   Filed 04/07/21 Entered 04/07/21 12:02:48                             Desc Main
                                           Document Page 4 of 6



Debtor 1     PAMELA EILEEN YOHN                                        Case number   (if known)   16-70098JAD
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                              Amount
Post Petition Claim (1305) (Part 2 (d)) Continued...
11/27/2018   1100023    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               37.87
12/21/2018   1103128    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               37.85
01/25/2019   1106335    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               80.39
02/25/2019   1109586    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               35.29
03/25/2019   1112879    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               35.27
04/26/2019   1116172    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               80.24
06/25/2019   1122968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               71.37
07/29/2019   1126413    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               36.90
08/27/2019   1129882    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               36.88
09/24/2019   1133191    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               41.34
10/24/2019   1136519    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               36.82
11/25/2019   1139988    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               36.82
12/23/2019   1143368    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               36.82
01/28/2020   1146826    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               83.65
02/25/2020   1150351    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               37.02
03/23/2020   1153834    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               37.02
04/27/2020   1157294    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               37.02
07/29/2020   1166891    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               15.39
08/25/2020   1169968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              332.07
11/24/2020   1179217    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               22.06
12/21/2020   1182171    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              549.95
01/25/2021   1185135    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               57.64
02/22/2021   1188261    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                               76.75
03/26/2021   1191540    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            5,195.28
03/26/2021   1191540    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            1,788.33
03/26/2021   1191540    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                            1,139.94
                                                                                                                     11,045.67

MORTGAGE REGULAR PAYMENT (Part 3)
06/27/2016   1001983    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             2,928.62
07/26/2016   1005954    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               897.48
08/26/2016   1009952    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             1,419.63
09/27/2016   1013972    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               995.30
10/26/2016   1017845    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             1,021.96
11/21/2016   1021154    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             1,050.69
12/15/2016   1009952    LSF9 MASTER PARTICIPATION TRUST      CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                      -1,419.63
12/15/2016   1022606    LSF9 MASTER PARTICIPATION TRUST      PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                       1,419.63
12/21/2016   1024451    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             1,187.50
01/27/2017   1027921    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR             1,312.09
02/24/2017   1031334    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
03/28/2017   1034773    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
04/17/2017   1024451    LSF9 MASTER PARTICIPATION TRUST      CANCELLED CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                      -1,187.50
04/17/2017   1036277    LSF9 MASTER PARTICIPATION TRUST      PREWRITTEN CHECK TO CREDITOR/CONTINUING DEBT
                                                                                                       1,187.50
04/21/2017   1038064    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
05/25/2017   1041343    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
06/27/2017   1044726    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
07/25/2017   1048045    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
08/25/2017   1051381    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
09/26/2017   1054709    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
10/25/2017   1058068    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
11/21/2017   1061341    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
12/21/2017   1064623    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
01/25/2018   1068062    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
02/23/2018   1071236    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
03/28/2018   1074431    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
04/24/2018   1077668    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
05/25/2018   1080928    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
06/22/2018   1084075    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
07/26/2018   1087290    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
08/28/2018   1090504    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
09/25/2018   1093636    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
10/29/2018   1096885    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79
11/27/2018   1100023    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR               831.79

Form 4100N                                  Notice of Final Cure Payment                                                page 4
    Case 16-70098-JAD             Doc 80   Filed 04/07/21 Entered 04/07/21 12:02:48                             Desc Main
                                           Document Page 5 of 6



Debtor 1     PAMELA EILEEN YOHN                                        Case number   (if known)   16-70098JAD
             Name




                                             Disbursement History

Date         Check #    Name                                 Posting Type                                              Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
12/21/2018   1103128    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
01/25/2019   1106335    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
02/25/2019   1109586    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
03/25/2019   1112879    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
04/26/2019   1116172    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
05/24/2019   1119571    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
06/25/2019   1122968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
07/29/2019   1126413    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
08/27/2019   1129882    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
09/24/2019   1133191    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
10/24/2019   1136519    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
11/25/2019   1139988    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
12/23/2019   1143368    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
01/28/2020   1146826    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
02/25/2020   1150351    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
03/23/2020   1153834    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
04/27/2020   1157294    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
05/26/2020   1160634    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
06/26/2020   1163771    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
07/29/2020   1166891    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
08/25/2020   1169968    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
09/28/2020   1173053    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
10/26/2020   1176141    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
11/24/2020   1179217    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
12/21/2020   1182171    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
01/25/2021   1185135    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
02/22/2021   1188261    LSF9 MASTER PARTICIPATION TRUST      AMOUNTS DISBURSED TO CREDITOR                              831.79
                                                                                                                     51,570.98




Form 4100N                                  Notice of Final Cure Payment                                                page 5
   Case 16-70098-JAD           Doc 80     Filed 04/07/21 Entered 04/07/21 12:02:48                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 6 of 6
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

PAMELA EILEEN YOHN
315 HARKER ROAD
EAST FREEDOM, PA 16637

DANIEL J BOGER ESQ
HAROLD SHEPLEY & ASSOC LLC
209 W PATRIOT ST
SOMERSET, PA 15501

LSF9 MASTER PARTICIPATION TRUST
C/O CALIBER HOME LOANS INC - SVCR
PO BOX 24330
OKLAHOMA CITY, OK 73124

LSF9 MASTER PARTICIPATION TRUST
C/O CALIBER HOME LOANS INC
13801 WIRELESS WAY
OKLAHOMA CITY, OK 73134

RAS CRANE LLC
10700 ABOTT'S BRIDGE RD STE 170
DULUTH, GA 30097




4/7/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
